Case 2:20-cv-00078-JRG Document 34-1 Filed 09/08/20 Page 1 of 3 PageID #: 376




                               EXHIBIT A
Case 2:20-cv-00078-JRG Document 34-1 Filed 09/08/20 Page 2 of 3 PageID #: 377




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §
                                                            Case No. 2:20-CV-00078-JRG
                                                 §
Plaintiff,                                       §
                                                 §
                                                            JURY TRIAL DEMANDED
                                                 §
        v.                                       §
                                                 §
HMD GLOBAL OY,                                   §
                                                 §
Defendant.                                       §

  STIPULATED SUPPLEMENTAL PROTECTIVE ORDER REGARDING CERTAIN
               NON-PARTY CONFIDENTIAL INFORMATION
        WHEREAS, The Honorable Judge Rodney Gilstrap entered a Protective Order in this

matter on August 14, 2020 to govern discovery in the above-captioned matter (Dk. No. 31, the

“Protective Order”).

        WHEREAS, Plaintiff Cellular Communications Equipment LLC (“Plaintiff”) and

Defendant HMD Global Oy (“Defendant”) (collectively, the “Parties”) may produce documents

that include or incorporate confidential non-party information;

        WHEREAS, a Party may be contractually obligated to produce certain documents that

include or incorporate confidential non-party information pursuant to a confidentiality designation

of Outside Attorneys’ Eyes Only;

        IT IS HEREBY ORDERED that documents which a Party is contractually obligated to

produce with confidentiality designation of Outside Attorneys’ Eyes Only or higher, may be

designated as “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.” The

Definition of Protected Material in the Protective Order shall include documents designated as

“HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.”
Case 2:20-cv-00078-JRG Document 34-1 Filed 09/08/20 Page 3 of 3 PageID #: 378




       “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” documents,

information, and material may be disclosed only to the persons identified in Paragraph 5(a-b) and

(e-g) of the Protective Order, except upon receipt of the prior written consent of the designating

party, upon order of the Court, or as set forth in paragraph 12 of the Protective Order.
